 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        TERESA TITUS, as an individual and as a              CASE NO. 18-5373 RJB
11      representative of a class,
                                                             ORDER ON MOTION TO VACATE
12                                 Plaintiff,                DISMISSAL AND REOPEN CASE
                v.
13
        ZESTFINANCE, INC., BLUECHIP
14      FINANCIAL, and DOUGLAS MERRILL,
15                                 Defendants.

16

17
            THIS MATTER comes before the Court on BlueChip Financial’s Motion to Vacate
18
     Dismissal and Reopen the Case. Dkt. 78. The Court has considered the pleadings filed
19
     regarding the motion and the remaining record.
20
            This putative class action arose from a series of loans Defendants made to Plaintiff,
21
     which Plaintiff alleged carried triple digit interest rates (sometimes exceeding 400%), that
22
     violated Washington State usury law, RCW 19.52.030, the Washington Consumer Protection
23
     Act, RCW 19.86.020, et seq. (“WCPA”), and unjustly enriched Defendants. Dkt. 1. Plaintiff
24


     ORDER ON MOTION TO VACATE DISMISSAL AND REOPEN CASE - 1
 1   also made a claim against Defendants for violation of Racketeer Influenced Corrupt

 2   Organizations Act, 18 U.S.C. § 1962, et seq. (“RICO”), asserting that the Defendants “associated

 3   for the common purpose of profiting off of the collection [of] unlawful debt by offering and

 4   collecting on loans to consumers throughout the United States . . .” Dkt. 1, at 18.

 5          On October 18, 2018, the Defendants’ motion to compel arbitration was denied. Dkt. 48.

 6   The Defendants filed two notices of appeal regarding the order denying the motion to compel.

 7   Dkts. 55 and 56. Two cases were opened in the Ninth Circuit Court of Appeals, Titus v.

 8   BlueChip Financial, case number 18-35940, and Titus v. ZestFinance, Inc. and Douglas Merrill,

 9   case number 18-35943; the Ninth Circuit cases were later consolidated. The Defendants’ motion

10   to stay this case (before the undersigned) pending the appeal was granted on November 19, 2018.

11   Dkt. 68.

12          On October 23, 2019, the Ninth Circuit Court of Appeals filed an order indicating that

13   Titus and ZestFinance, Inc. and Douglas Merrill filed a stipulated motion to voluntarily dismiss

14   the appeal. Dkt. 75. The order granted the motion and dismissed the appeal. Id. That order

15   provided that it was to “constitute the mandate of this court as to case no. 18-35943 with

16   Defendants-Appellants ZestFinance, Inc. and Douglas Merrill.” Id.

17          On October 24, 2019, Plaintiff filed a Notice of Voluntary Dismissal Pursuant to Fed. R.

18   Civ. P. 41(a)(1)(A)(i). Dkt. 76. In this notice, the Plaintiff voluntarily dismissed all claims she

19   asserted against Defendants ZestFinance, Inc., BlueChip Financial, and Douglas Merrill with

20   prejudice. Id. The notice further provides that the “dismissal shall be without an award of costs

21   or fees to any party. No answer or motion for summary judgment has yet been filed.” Id.

22

23

24


     ORDER ON MOTION TO VACATE DISMISSAL AND REOPEN CASE - 2
 1           In the case before the Ninth Circuit Court of Appeals, Plaintiff filed a motion to dismiss

 2   the remaining appeal as moot (because she had voluntarily dismissed all claims with prejudice in

 3   this the underlying case). Dkt. 86.

 4           The next day, on October 25, 2019, the undersigned entered an order, noting that the

 5   Ninth Circuit issued its mandate. Dkt. 77. The case was dismissed with prejudice in accord with

 6   the Plaintiff’s notice of voluntary dismissal “without an award of attorneys’ fees or costs to any

 7   party.” Id.

 8           On November 15, 2019, BlueChip Financial filed the instant motion, asserting that the

 9   Plaintiff “orchestrated a dismissal of this action through gamesmanship and misrepresentation.”

10   Dkt. 78. It argues that the Plaintiff failed to notify the Court that there were two separate but

11   consolidated appeals, that only one of the appeals had been settled and voluntarily dismissed,

12   failed to discuss whether it was proper to dismiss the putative class claims, or inform the Court

13   that BlueChip Financial did not agree to waive costs. Id. BlueChip Financial moves the Court

14   for an order vacating the dismissal with prejudice and allow BlueChip Financial to move for an

15   award of costs. Id. BlueChip Financial also filed a separate Motion to Tax Costs. Dkt. 80.

16           The Plaintiff responds and does not oppose vacating the portion of the October 25, 2019

17   Order relating to the award of costs for BlueChip Financial. Dkt. 82. The Plaintiff takes issue

18   with BlueChip Financial’s characterization of her notice and states that she in no way intended to

19   mislead the Court. Id. She acknowledges that the language related to costs was an inadvertent

20   failure to limit her request to ZestFinance and Douglas Merrill. Id. She notes that under Fed. R.

21   Civ. P. 41(a)(1)(A)(i), because there was no answer or motion for summary judgment filed, she

22   was entitled to voluntarily dismiss all her claims with prejudice. Id. The Plaintiff further notes

23

24


     ORDER ON MOTION TO VACATE DISMISSAL AND REOPEN CASE - 3
 1   that under the newly amended Fed. R. Civ. P. 23(e), if a class has not been certified, court

 2   approval of a Rule 41(a)(1)(A)(i) dismissal is no longer required. Id.

 3          The same day the Plaintiff filed her response in this case, on December 2, 2019, the Ninth

 4   Circuit Court of Appeals issued its decision; it granted the Plaintiff’s motion to dismiss the

 5   appeal as moot based on her Rule 41(a)(1)(A)(i) dismissal. Dkt. 86. That memorandum opinion

 6   provided:

 7          BlueChip’s contentions that Titus acted improperly by failing to inform the
            district court that similar class actions were pending against BlueChip and failing
 8          to inform the district court and this Court of the terms of Titus’s settlement
            agreement with other defendants do not change the fact that this action is no
 9          longer proceeding. Nor has BlueChip cited any authority for the proposition that it
            was improper for Titus to dismiss her action without explanation after the district
10          court issued a stay order, and we have found none. Finally, because BlueChip
            failed to assert its counterclaims in an answer (which would have barred Titus’s
11          voluntary dismissal under Rule 41(a)(1)(A)(i)), BlueChip’s assertions that it could
            have raised counterclaims against Titus are unavailing. . .
12
            It is irrelevant that Titus’s counsel have filed putative class actions against
13          BlueChip in other cases with other plaintiffs, because we may not look beyond the
            confines of the case itself in assessing mootness. Therefore, even if BlueChip is
14          correct that Titus’s attorneys engaged in “strategic voluntary cessation,” such
            conduct does not affect our mootness analysis. BlueChip has not identified any
15          cognizable collateral consequences arising within the “confines” of this case. Nor
            does the case’s status as a putative class action affect our analysis. Because no
16          class has been certified, Titus is the only plaintiff before the court; once she has
            dismissed her claims with prejudice, no other plaintiff can step into her shoes to
17          continue this legal action.

18   Id. (internal quotation marks and citations omitted). The Ninth Circuit vacated this court’s order

19   denying the motion to compel arbitration because “Titus’s unilateral action caused this case to

20   become moot.” Id.

21                                          RULE 41(a)(1)(A)(i)

22          Fed. R. Civ. P. 41(a)(1)(A)(i), “Voluntary Dismissal . . . [b]y the Plaintiff . . . [w]ithout a

23   Court Order” provides that: “the Plaintiff may dismiss an action without a court order by filing . .

24


     ORDER ON MOTION TO VACATE DISMISSAL AND REOPEN CASE - 4
 1   . a notice of dismissal before the opposing party serves either an answer or a motion for summary

 2   judgment.” The language of Rule 41(a)(1) is unequivocal. Pedrina v. Chun, 987 F.2d 608, 610

 3   (9th Cir. 1993).

 4          The filing of notice itself closes the file. There is nothing the defendant can do to
            fan the ashes of that action into life and the court has no role to play. This is a
 5          matter of right running to the plaintiff and may not be extinguished or
            circumscribed by adversary or court. There is not even a perfunctory order of
 6          court closing the file. Its alpha and omega was the doing of the plaintiff alone. He
            suffers no impairment beyond his fee for filing.
 7
     Id. (internal quotations and citations omitted).
 8
            To the extent that BlueChip Financial moves to reopen the case and vacate the dismissal,
 9
     the motion (Dkt. 78) should be denied. When the Plaintiff filed her notice of voluntarily
10
     dismissal, this Court lost “jurisdiction over the dismissed claims and may not address the merits
11
     of such claims or issue further orders pertaining to them.” Duke Energy Trading & Mktg., L.L.C.
12
     v. Davis, 267 F.3d 1042, 1049 (9th Cir. 2001).
13
            To the extent that BlueChip Financial moves to correct the portion of October 25, 2019
14
     order relating to cost awards, the motion (Dkt. 78) should be granted. The Plaintiff does not
15
     oppose this part of the motion.
16
            The October 25, 2019 order should be amended on page 2, line 1-2, as follows:
17
                  In accord with the notice (Dkt. 76), this case IS DISMISSED WITH
18          PREJUDICE and without an award of attorneys’ fees or costs to Plaintiff Titus,
            Defendant ZestFinance, Inc., or Douglas Merrill. This order does not affect
19          Defendant BlueChip Financial’s motion to tax costs, if any.

20   End of amendment.

21          The amendment of the October 25, 2019 order could have been achieved with much less

22   paper and litigation. BlueChip Financial’s remaining contentions were either addressed by the

23   Ninth Circuit or do not have merit.

24


     ORDER ON MOTION TO VACATE DISMISSAL AND REOPEN CASE - 5
 1          IT IS SO ORDERED.

 2          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 3   to any party appearing pro se at said party’s last known address.

 4          Dated this 9th day of December, 2019.

 5

 6
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION TO VACATE DISMISSAL AND REOPEN CASE - 6
